Case 1:21-cv-03238-JMF Document 25 Filed 08/05/21 Page 1 of 1




                                           The parties shall submit their proposed
                                           settlement papers by August 31, 2021. All
                                           other deadlines are extended sine die, and
                                           the conference is adjourned sine die. The
                                           Clerk of Court is directed to terminate ECF
                                           No. 24. SO ORDERED.




                                                                 August 4, 2021
